NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RODNEY C. STAFFORD,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-4982
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.

Rodney C. Stafford, pro se.


PER CURIAM.

             Affirmed.



MORRIS, SLEET, and ATKINSON, JJ., Concur.